Name: Commission Regulation (EEC) No 2291/82 of 19 August 1982 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1981/82 wine-growing year2
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 82 Official Journal of the European Communities No L 245/ 13 COMMISSION REGULATION (EEC) No 2291 /82 of 19 August 1982 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1981 /82 wine-growing year to the market situation as indicated by the harvest forecasts and the levels of stocks at the end of the wine-growing year, the said quantity should be fixed at the maximum level laid down in Article 12a (3) of Regulation (EEC) No 337/79 , and the said duration at four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2144/82 (2), and in particular Article 12a (5) thereof, Whereas the measures to support the wine market which were employed during the 1981 /82 wine ­ growing year have not in all cases given the desired results ; whereas Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 2290/82 of 19 August 1982 laying down detailed rules for the application of the addi ­ tional measures applicable to holders of long-term storage contracts for table wine for the 1981 /82 wine ­ growing year (3) provides that the period of three consecutive weeks referred to in Article 12a ( 1 ) of Regulation (EEC) No 337/79 must fall between 15 July and 30 November ; whereas since 15 July the representative prices for table wines of type A I, R I and R II have remained lower than the activating price for three consecutive weeks ; whereas the conditions laid down in Article 12a ( 1 ) are thus satisfied ; whereas it is therefore necessary to adopt the measures referred to in Article 1 2a ; Whereas Article 2 (2) of Regulation (EEC) No 2290/82 provides for the fixing of the quantity of wine under storage contract which may be distilled and the dura ­ tion of any storage contracts ; whereas, having regard Holders of long-term storage contracts for table wine may, in accordance with the provisions of Regulation (EEC) No 2290/82 :  distil a quantity of wine under contract up to 18 % of their total table wine production in the 1981 /82 wine year,  in respect of all or part of the table wine under contract in excess of 18 % of their total table wine production in the 1981 /82 wine year, conclude one or more storage contracts for a period of four months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2) OJ No L 227, 3 . 8 . 1982, p . 2 . ( 3) See page 8 of this Official Journal .